 

RETIREMENT AND CONSULTING AGREEMENT

 

Paul R. Goodwin

 

THIS RETIREMENT AND CONSULTING AGREEMENT (the “Agreement”) dated as of April 1,
2003, is between CSX Corporation, a Virginia corporation (“CSX”), and Paul R.
Goodwin (the “Executive”). The parties hereto agree as follows:

 

1.   Consulting and Term. Subject to the terms and conditions hereof, CSX and
the Executive hereby agree that effective as of May 7, 2003, Executive shall be
employed as Vice Chairman of CSX. The Executive shall remain in such position
for approximately thirty (30) to sixty (60) days following the employment of a
chief financial officer of CSX, in the discretion of the President of CSX, at
which time the Executive shall retire. Upon the Executive’s retirement from CSX,
the Executive will become a Consultant of CSX for one (1) year (the “Term”) upon
the terms and conditions set forth in this Agreement, unless earlier terminated
as provided in Section 6 herein.

 

2.   Duties. During the Term, Executive will report to CSX’s President and will
work on BridgePoint, Savannah Harbor, Horizon, and other activities as requested
by the President of CSX. The Executive shall be required to render written
reports to CSX with respect to the foregoing services if requested in writing by
CSX. Notwithstanding any other provision hereto, Executive shall be permitted to
accept other consulting work provided that such responsibilities do not conflict
with his responsibilities and covenants under this Agreement or violate the
standard of conduct set forth in Section 3 below.

 

3.   Standard of Conduct. Executive hereby agrees that during the Term, he will
continue to adhere to the standards of conduct set forth in the CSX Code of
Ethics, a copy of which is attached hereto as Exhibit C. The Code of Ethics may
be amended from time to time, and such amendments will be posted on the CSX
website. Accordingly, Executive agrees that he will be deemed to be aware of any
such amendment.

 

4.   Compensation. For his services hereunder, CSX shall pay the following
compensation to Executive:

 

(a)   Base Salary. For his services under this Agreement, Executive will be paid
at the rate of his annual base salary in effect on May 7, 2003, payable in
substantially equal monthly installments, in arrears.

 

(b)   Bonus. The Executive shall be eligible for a pro rata portion of his
annual bonus under the Management Incentive Compensation Plan (the “MICP”) for
fiscal year 2003, at the same level as in effect on May 7, 2003, payable at the
same time as other similarly situated executives. The amount of the bonus shall
be calculated by multiplying the full annual bonus for the fiscal year 2003 by a
fraction, where the numerator is the number of months in the fiscal year prior
to and including the month of retirement from CSX and the denominator is 12.



--------------------------------------------------------------------------------

(c)   Incentive Compensation Programs. The Executive shall be eligible for 2003
stock options to be granted at the same time as other similarly situated
executives, in an amount consistent with past practice.

 

(d)   Other Benefits. During the Term, the Executive shall be eligible to
participate in the early retiree medical plan portion of the CSX Corporation
Comprehensive Medical Plan (the “Medical Plan”), provided that in the event that
participant is affected by applicable premium caps for early retiree medical
coverage with respect to the Executive and his covered dependents under the
Medical Plan, the Executive will be held harmless for such amount. The Executive
shall be eligible for discounts at the Greenbrier in accordance with similarly
situated executives.

 

During the Term, the Executive shall not be eligible

 

  (i)   to accrue service credit under the CSX Pension Plan; or

 

  (ii)   to participate in the Tax Savings Thrift Plan (generally referred to as
CSXtra).

 

Notwithstanding the foregoing, if any benefit plan is amended or terminated, the
Executive shall receive benefits solely pursuant to the terms of such benefit
plans as amended or terminated.

 

5.   Expenses. Executive will be entitled to reimbursement for ordinary and
reasonable business expenses within a reasonable period of time after
presentation by him of itemized accounts and receipts of such expenditures
satisfactory to CSX’s audit firm and subject to the approval of CSX’s Executive
Vice President, Corporate Services.

 

6.   Termination of Term.



  (a)   The Term shall terminate prior to its expiration upon the occurrence of
any of the following events:

 

  (i)   Executive’s resignation;

 

  (ii)   Executive’s death or legal incapacity;

 

  (iii)   The determination by CSX that Executive is unable to perform services
under this Agreement for a period of at least sixty (60) consecutive days due to
his physical or mental incapacity;

 

  (iv)   The determination by CSX that Executive has breached any provision of
this Agreement or that Executive is in violation of any other duty or obligation
to CSX, in which case such termination will be deemed for cause.

 

2



--------------------------------------------------------------------------------

 

  (b)   In the event that CSX terminates the Term before its expiration for a
reason other than cause, Executive will receive base salary through the end of
the Term, and any MICP Bonus payable pursuant to the terms of the MICP.

 

7.   Waiver and Release. In exchange for the compensation and benefits provided
under this Agreement, the Executive hereby waives and releases CSX and its
affiliates from any claims, except for claims relating to the performance of its
obligations under this Agreement, the Executive agrees to execute the Waiver and
Release attached hereto as Exhibit A at the time of execution of this Agreement.
Executive further agrees to execute an additional Waiver and Release in the form
attached hereto as Exhibit B upon the end of the Term hereunder.

 

8.   Restrictive Covenants.

 

  (a)   Nondisclosure of Information. Executive agrees to receive confidential
and proprietary information in confidence, and not to disclose such information
to others, either during the Term or any time thereafter, except as authorized
by CSX. For purposes of this Agreement, confidential and proprietary information
shall mean information not generally known to the public that is disclosed to
Executive as a consequence of his relationship with CSX or its affiliates,
whether or not pursuant to this Agreement.

 

  (b)   Non-Competition. The parties hereto recognize that Executive’s services
are special and unique and that this Agreement is partly in consideration and
conditioned upon his not competing with CSX. The parties thus recognize that a
limited covenant on his part not to compete during the period of this Agreement
and for one (1) year thereafter is essential to protect the business and
goodwill of CSX. Accordingly, Executive agrees that during the term of this
Agreement and for one (1) year thereafter, he will not, directly or indirectly,
throughout the United States, work for any other railroad without the prior
written consent of CSX.

 

  (c)   Executive acknowledges that any breach or threatened breach of the
foregoing provisions of this Section 8 would, without limitation:

 

  (i)   Terminate his right to all compensation and benefits under Section 4 of
this Agreement (except as otherwise provided under the Employee Retirement
Income Security Act of 1974, as amended); and

 

  (ii)   cause irreparable injury to CSX for which money damages alone would not
provide an adequate remedy to CSX.

 

9.   Survival of Covenants. The nondisclosure and noncompetition provisions of
Section 8 shall survive the termination of this Agreement and be given full
effect in all respects.

 

10.   Arbitration. Any controversy or claim arising between the parties
concerning the subject matter of this Agreement, other than Section 8 and 9
hereof, shall be settled by arbitration in accordance with the rules and
procedures of the American Arbitration Association. Any

 

3



--------------------------------------------------------------------------------

arbitration pursuant to this Section shall be final and binding on the parties,
and judgment upon the award rendered in any such arbitration may be entered in
any court, state or federal, having competent jurisdiction. The parties
expressly acknowledge that they are waiving their rights to seek remedies in
court, including, without limitation, the right (if any) to a jury trial.

 

11.   Governing Law. This Agreement will be governed by and construed under the
laws of the Commonwealth of Virginia.

 

12.   Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all prior agreements relating to the subject matter
hereof, and may be changed only by a writing signed by the party against whom
enforcement of such change is sought.

 

13.   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of CSX, its successors and assigns and may not be assigned by
Executive.

 

14.   Waiver of Breach. The waiver of either CSX or Executive of a breach of any
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by either CSX or Executive.

 

15.   Severability. If any provision of this Agreement is adjudicated to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
the day and year first written above.

 

CSX CORPORATION

  

PAUL R. GOODWIN

/s/  ANDREW B. FOGARTY

--------------------------------------------------------------------------------

  

/s/  PAUL R. GOODWIN

--------------------------------------------------------------------------------

Andrew B. Fogarty

    

Executive Vice President,

    

Corporate Services

    

 

4



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE

 

In exchange for CSX Corporation (the “Company”) entering into the Retirement and
Consulting Agreement with me:

 

1.    I hereby release the Company from all claims, demands and legal
proceedings I may have based in any way on my employment in any capacity with
the Company, except as provided in Paragraph 5 hereof. This includes a release
of any rights or claims if any, which I may have under the Age Discrimination in
Employment Act, as amended (“ADEA”), which prohibits age discrimination in
employment; Title VII of the Civil Rights Act of 1964, as amended by the Civil
Rights Act of 1991, which prohibits discrimination in employment based on race,
color, national origin, religion or sex; the Civil Rights Act of 1866, as
amended by the Civil Rights Act of 1991, which requires equality in contractual
relations without regard to race or national origin; the Equal Pay Act, which
prohibits paying men and women unequal pay for equal work; the Americans with
Disabilities Act of 1990 which prohibits discrimination against qualified
individuals with disabilities; the Rehabilitation Act of 1973 which prohibits
discrimination against the handicapped; the Employee Retirement Income Security
Act; the Fair Labor Standards Act; Executive Order 11246; the Family and Medical
Leave Act; or any other federal, state or local laws or regulations prohibiting
employment discrimination or regulating any aspect of employment. This also
includes a release of any rights or claims I may have under the Worker
Adjustment and Retraining Notification Act or any similar law which requires,
among other things, that advance notice be given of certain work force
reductions. This also includes a release of any rights or claims I may have for
wrongful discharge; breach of contract, whether express or implied or breach of
any collective bargaining agreement; termination of employment in violation of
any public policy; any other tort or contract claim; the implied covenant of
good faith and fair dealing; negligent or intentional infliction of emotional
distress; fraud or negligent misrepresentation; defamation; any claim for labor
protection, including but not limited to conditions imposed by the Surface
Transportation Board, its predecessor, or any labor agreement; any claim under
any workers’ compensation law; and any other claim for relief of any nature.

 

2.    I agree to withdraw all lawsuits, if any, against the Released Parties and
I represent that I will not file any lawsuit against the Released Parties based
on the claims released under this Waiver and Release. I promise not to seek any
damages, remedies or other relief for myself personally by filing or prosecuting
a charge with any administrative agency with respect to any claim purportedly
released by this Agreement. I promise to request any administrative agency or
other body assuming jurisdiction of any such lawsuit, complaint, or charge to
withdraw from the matter or dismiss the matter with prejudice. However, I
understand that nothing

 

-5-



--------------------------------------------------------------------------------

contained in this paragraph 2 precludes me from challenging the validity of this
Waiver and Release under the ADEA.

 

I agree to pay the reasonable attorneys’ fees, costs, and expenses and any
damages the Released Parties may incur as a result of my filing a lawsuit
against the Released Parties based on the claims released under this Waiver and
Release. However, this paragraph 2 does not apply to lawsuits brought solely to
assert claims under the ADEA.

 

3.    I acknowledge that the Company has advised me that in executing this
Waiver and Release, I will waive any rights which I may have against the Company
arising out of any claim under ADEA, including the amendments made by the Older
Worker Benefit Protection Act of 1990, and that the Company has advised me to
consult with an attorney prior to executing this Waiver and Release. I hereby
acknowledge that the terms of this Waiver and Release constitute adequate
consideration in addition to anything of value to which I already am entitled in
connection with my employment relationship with the Company for my waiver of
rights as aforesaid.

 

4.    I understand and agree that the terms of this Waiver and Release shall
remain private between the Company and me, provided that I may disclose the
terms to my spouse, counsel, tax advisor and estate planner, or as otherwise
required by law.

 

5.    It is understood that the consideration from the Company as expressed
herein and in the Retirement and Consulting Agreement shall not be deemed or
construed at any time for any purpose as an admission of liability or violation
of any applicable law by the Company. The Company expressly denies liability for
any and all claims.

 

6.    I acknowledge that the provisions of this Waiver and Release shall be
binding upon my heirs, executors, administrators and assigns. By signing this
Waiver and Release I understand that I do not relinquish any rights I currently
have under the CSX Pension Plan or the Tax Savings Thrift Plan for Employees of
CSX Corporation and Affiliated Companies, nor am I waiving any rights or claims
which may arise after the date I sign this Waiver and Release.

 

7.    This Waiver and Release shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia.

 

8.    This Waiver and Release may not be modified or amended except by an
instrument in writing signed by the parties hereto.

 

9.    If, for any reason, any provision of this Waiver and Release is held
invalid, such invalidity shall not affect any other provision of this Waiver and
Release not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect.

 

-6-



--------------------------------------------------------------------------------

 

10.    I acknowledge that I have been given a period of twenty-one (21) days to
review and consider this Waiver and Release, and that I have been encouraged to
consult an attorney before signing it. I understand that I may use as much or
all of this 21-day period as I wish prior to signing and have done so.

 

11.    I understand that I have seven (7) days after I sign this Waiver and
Release to revoke it by notice in writing to Andrew B. Fogarty, Executive Vice
President, 500 Water Street,15th Floor J120, Jacksonville, Florida 32202 and
that this Waiver and Release shall not become effective until the seven days
have expired without Mr. Fogarty’s having received such a revocation. This
Waiver and Release shall become enforceable upon expiration of this seven-day
revocation period.

 

I HAVE CAREFULLY READ THIS WAIVER AND RELEASE. I FULLY UNDERSTAND THE FINAL AND
BINDING EFFECT OF THIS WAIVER AND RELEASE AND ACKNOWLEDGE THAT IT CONTAINS AN
UNCONDITIONAL, GENERAL, AND VOLUNTARY RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS
RELATING TO, OR ARISING OUT OF, MY EMPLOYMENT WITH THE COMPANY AND/OR MY
RETIREMENT AND RESIGNATION FROM THE COMPANY. I ENTER INTO THIS WAIVER AND
RELEASE VOLUNTARILY, WITHOUT COERCION, AND BASED ON MY OWN JUDGMENT AND NOT IN
RELIANCE UPON ANY REPRESENTATIONS, SUGGESTIONS OR PROMISES BY THE COMPANY, OTHER
THAN THOSE CONTAINED HEREIN. I AM SIGNING THIS WAIVER AND RELEASE VOLUNTARILY
AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL CLAIMS RELATING TO,
OR ARISING OUT OF, MY EMPLOYMENT AND THE RETIREMENT AND RESIGNATION OF MY
EMPLOYMENT.

 

 

    

/s/  PAUL R. GOODWIN

--------------------------------------------------------------------------------

    

Paul R. Goodwin

 

 

    

Dated:        February 24, 2003

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

WAIVER AND RELEASE

 

In exchange for CSX Corporation (the “Company”) entering into the Retirement and
Consulting Agreement with me:

 

1.    I acknowledge my retirement from the Company effective
                                        
                                                     .

 

2.    I hereby release the Company from all claims, demands and legal
proceedings I may have based in any way on my employment in any capacity with
the Company, and my retirement from the Company, except as provided in Paragraph
6 hereof. This includes a release of any rights or claims if any, which I may
have under the Age Discrimination in Employment Act, as amended (“ADEA”), which
prohibits age discrimination in employment; Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991, which prohibits discrimination
in employment based on race, color, national origin, religion or sex; the Civil
Rights Act of 1866, as amended by the Civil Rights Act of 1991, which requires
equality in contractual relations without regard to race or national origin; the
Equal Pay Act, which prohibits paying men and women unequal pay for equal work;
the Americans with Disabilities Act of 1990 which prohibits discrimination
against qualified individuals with disabilities; the Rehabilitation Act of 1973
which prohibits discrimination against the handicapped; the Employee Retirement
Income Security Act; the Fair Labor Standards Act; Executive Order 11246; the
Family and Medical Leave Act; or any other federal, state or local laws or
regulations prohibiting employment discrimination or regulating any aspect of
employment. This also includes a release of any rights or claims I may have
under the Worker Adjustment and Retraining Notification Act or any similar law
which requires, among other things, that advance notice be given of certain work
force reductions. This also includes a release of any rights or claims I may
have for wrongful discharge; breach of contract, whether express or implied or
breach of any collective bargaining agreement; termination of employment in
violation of any public policy; any other tort or contract claim; the implied
covenant of good faith and fair dealing; negligent or intentional infliction of
emotional distress; fraud or negligent misrepresentation; defamation; any claim
for labor protection, including but not limited to conditions imposed by the
Surface Transportation Board, its predecessor, or any labor agreement; any claim
under any workers’ compensation law; and any other claim for relief of any
nature.

 

3.    I agree to withdraw all lawsuits, if any, against the Released Parties and
I represent that I will not file any lawsuit against the Released Parties based
on the claims released under this Waiver and Release. I promise not to seek any
damages, remedies or other relief for myself personally by filing or prosecuting
a charge with any administrative agency with respect to any claim purportedly
released by this Agreement. I promise to request any administrative agency or
other body assuming jurisdiction of any such lawsuit, complaint, or charge to
withdraw from the matter or dismiss the matter with prejudice. However, I
understand that nothing contained in this paragraph 3 precludes me from
challenging the validity of this Waiver and Release under the ADEA.



--------------------------------------------------------------------------------

 

I agree to pay the reasonable attorneys’ fees, costs, and expenses and any
damages the Released Parties may incur as a result of my filing a lawsuit
against the Released Parties based on the claims released under this Waiver and
Release. However, this paragraph 3 does not apply to lawsuits brought solely to
assert claims under the ADEA.

 

4.    I acknowledge that the Company has advised me that in executing this
Waiver and Release, I will waive any rights which I may have against the Company
arising out of any claim under ADEA, including the amendments made by the Older
Worker Benefit Protection Act of 1990, and that the Company has advised me to
consult with an attorney prior to executing this Waiver and Release. I hereby
acknowledge that the terms of this Waiver and Release constitute adequate
consideration in addition to anything of value to which I already am entitled in
connection with my employment relationship with the Company for my waiver of
rights as aforesaid.

 

5.    I understand and agree that the terms of this Waiver and Release shall
remain private between the Company and me, provided that I may disclose the
terms to my spouse, counsel, tax advisor and estate planner, or as otherwise
required by law.

 

6.    It is understood that the consideration from the Company as expressed
herein and in the Retirement and Consulting Agreement shall not be deemed or
construed at any time for any purpose as an admission of liability or violation
of any applicable law by the Company. The Company expressly denies liability for
any and all claims.

 

7.    I acknowledge that the provisions of this Waiver and Release shall be
binding upon my heirs, executors, administrators and assigns. By signing this
Waiver and Release I understand that I do not relinquish any rights I currently
have under the CSX Pension Plan or the Tax Savings Thrift Plan for Employees of
CSX Corporation and Affiliated Companies, nor am I waiving any rights or claims
which may arise after the date I sign this Waiver and Release.

 

8.    This Waiver and Release shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia.

 

9.    This Waiver and Release may not be modified or amended except by an
instrument in writing signed by the parties hereto.

 

10.    If, for any reason, any provision of this Waiver and Release is held
invalid, such invalidity shall not affect any other provision of this Waiver and
Release not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect.

 

11.    I acknowledge that I have been given a period of twenty-one (21) days to
review and consider this Waiver and Release, and that I have been encouraged to
consult an attorney



--------------------------------------------------------------------------------

before signing it. I understand that I may use as much or all of this 21-day
period as I wish prior to signing and have done so.

 

12.    I understand that I have seven (7) days after I sign this Waiver and
Release to revoke it by notice in writing to Andrew B. Fogarty, Executive Vice
President, 500 Water Street,15th Floor J120, Jacksonville, Florida 32202 and
that this Waiver and Release shall not become effective until the seven days
have expired without Mr. Fogarty’s having received such a revocation. This
Waiver and Release shall become enforceable upon expiration of this seven-day
revocation period.

 

I HAVE CAREFULLY READ THIS WAIVER AND RELEASE. I FULLY UNDERSTAND THE FINAL AND
BINDING EFFECT OF THIS WAIVER AND RELEASE AND ACKNOWLEDGE THAT IT CONTAINS AN
UNCONDITIONAL, GENERAL, AND VOLUNTARY RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS
RELATING TO, OR ARISING OUT OF, MY EMPLOYMENT WITH THE COMPANY AND/OR MY
RETIREMENT AND RESIGNATION FROM THE COMPANY. I ENTER INTO THIS WAIVER AND
RELEASE VOLUNTARILY, WITHOUT COERCION, AND BASED ON MY OWN JUDGMENT AND NOT IN
RELIANCE UPON ANY REPRESENTATIONS, SUGGESTIONS OR PROMISES BY THE COMPANY, OTHER
THAN THOSE CONTAINED HEREIN. I AM SIGNING THIS WAIVER AND RELEASE VOLUNTARILY
AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL CLAIMS RELATING TO,
OR ARISING OUT OF, MY EMPLOYMENT AND THE RETIREMENT AND RESIGNATION OF MY
EMPLOYMENT.

 

 

    

/s/  PAUL R. GOODWIN

--------------------------------------------------------------------------------

    

Paul R. Goodwin

 

 

    

Dated:        February 24, 2003

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT C

 

CSX Corporation

Code of Ethics

For Directors, Officers and Employees of CSX Corporation and its Affiliated
Companies

 

CSX and its affiliated companies strive to apply high ethical, moral and legal
principles in every aspect of business conduct. That is what “right results,
right way” means. This written statement of principles applies to all directors,
officers and employees – collectively referred to as CSX associates – of CSX and
its affiliated Companies and is intended to guide behaviors. If an associate is
concerned about an ethical situation or is not sure whether specific conduct
meets CSX standards, that associate should feel free to discuss the situation
with a supervisor, or to call the toll-free CSX Ethics Information Hotline at
1-800-737-1663. A good basis for deciding when to get advice is to ask whether
the conduct might be embarrassing to the company or the associates involved if
the details were fully disclosed to the public. If it might, the associate
should seek clarification. Any reported incidents will be treated in a
confidential manner, and CSX will not allow retaliation for incidents reported
in good faith.

 

CSX expects its associates to understand and obey all legal requirements
governing the company’s business. The company provides ongoing education
concerning applicable laws and regulations, and associates needing more
information should talk with their supervisor or call the Ethics Hotline. But
complying with the law is just part of what we need to be doing. Associates
should continually try to avoid even the appearance of impropriety or of
violating the law or this Code of Ethics.

 

Relationships and Conflicts of Interest

 

Associates are expected to make decisions in the best interests of the company,
and not for personal gain. No associate – nor any member of his or her immediate
family – should acquire a financial interest in, or accept employment by, an
entity doing business with a CSX company if the interest or employment would
conflict with the associate’s performance of his or her duties.

 

Neither associates nor their immediate family members may accept gifts or favors
that create any obligation – either stated or implied – to a competitor,
supplier or customer. Gifts should not be accepted from such companies or their
agents unless the gift either has been previously approved in writing by a
supervisor or is of only nominal value (e.g., tee shirts, caps, etc.).

 

Associates may not offer any gift or favor to any employee-or a member of the
immediate family of an employee-of a competitor, supplier or customer if the
gift or favor might place the recipient under any obligation to either the
associate making the gift or to a CSX company.

 

Kickbacks, bribes, rebates or other forms of illegal consideration are never
acceptable, and must never be either given or accepted by anyone acting on
behalf of a CSX company. Associates dealing with government agencies should be
particularly alert to any agency rules limiting or prohibiting gifts or other
favors.

 

Associates may not either use or disclose any confidential or non-public
information learned through their employment by a CSX company, either for their
own or someone else’s personal benefit. Use of such information may also violate
strict Federal laws against “insider trading” in securities.

 

Associates should respect company property and use company assets – including
computers and related information technology assets – only in accordance with
established company policies.

 

Political Contributions and Public Service Involvement.

 

CSX and its subsidiaries work hard to earn and maintain the respect of the
communities in which they operate. Associates are encouraged to speak out on
important community issues. Associates must be careful, however, not to give the
impression they are speaking on behalf of a CSX company unless they are actually
authorized to do so.

 

No CSX company is permitted to contribute, directly or indirectly, to any
Federal political campaign. Employees may not use company expense accounts to
pay for any personal political contributions or seek any other form of company
reimbursement.

 

In addition, associates should not use company facilities or company assets for
the benefit of any party or candidate, including an associate individually
running for office.



--------------------------------------------------------------------------------

 

Associates are encouraged to contribute to properly established political action
committees.

 

Political payments in foreign countries pose special legal problems. Associates
engaged in foreign operations should never make a payment to any foreign
government official, agency or instrumentality, or to any foreign political
party, party official or candidate unless the specific payment has been reviewed
and approved by the company’s legal counsel.

 

Misrepresentations and False Statements

 

Associates must never make a deliberate misrepresentation concerning a CSX
company or its business operations.

 

No associate should ever create or assist anyone to create a false or misleading
entry in any book or business record of a CSX company, including any business
expense or employee time report. No unrecorded or “hidden” funds or assets are
permitted under any circumstances.

 

Discrimination and Harassment

 

CSX companies are firmly committed to the principle of equality of opportunity
in employment and human relationships.

 

Each associate is expected to treat fellow employees with respect and dignity,
and to practice the principles stated in the CSX Management Statement and the
CSX Way.

 

CSX companies offer employment, training, compensation and advancement on the
basis of qualification, merit and business needs, regardless of race, religion,
sex, national origin, age, veteran status, sexual orientation or other protected
characteristic. CSX companies will extend the same considerations to qualified
disabled persons, consistent with the individual’s abilities to perform job
duties safely and efficiently.

 

Business relationships with competitors, suppliers, and customers of CSX
companies must always be conducted free of discrimination based on race,
religion, sex, national origin, age, veteran status, sexual orientation or
disability.

 

Associates may not engage in any sexual or other harassment of co-workers,
competitors, suppliers or customers of CSX companies.

 

All associates are responsible for implementing CSX’s policy of
non-discrimination. This may require special affirmative action by all levels of
executive managerial and supervisory personnel to seek out competent persons and
business entities entitled to the benefits of the broad CSX commitment to equal
opportunity.

 

Competition

 

All of the business activities of the CSX companies are highly competitive, and
it is the policy of CSX to compete aggressively, but fairly. A major part of
this commitment to compete fairly is a commitment to abide fully by the
antitrust laws. In general, these complex laws prohibit any form of agreement or
understanding – whether formal, informal, express or implied – that unreasonably
reduces competition and business rivalry. This commitment also prohibits any
unfair or untrue disparagement of a CSX competitor.

 

Absent compelling special circumstances, CSX companies should select all vendors
and contractors on the basis of written competitive bids.

 

Safety and the Environment

 

The safe operation of CSX activities is always a primary goal.

 

All associates, without exception, are responsible for insuring that all CSX
operations are conducted safely. Associates are expected to observe all safety
rules and practices and to follow instructions concerning safe and efficient
work practices. All employees should advise their supervisor or other management
representatives immediately if they see a work practice or activity they
consider to be conducted in an unsafe or careless manner.

 

CSX and its associates must remain committed to taking all reasonable steps to
preserve and enhance the environment, public health and safety.

 

The Audit Committee of the Board of Directors has procedures for reporting and
handling verified violations of the CSX Code of Ethics.

 

-12-